Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12-10-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 2018/0173323) in view of Dalal et al. (US 2014/0157209).
Regarding claim 1, Harvey (Fig. 1) discloses a method implemented in an electronic device that includes a display (8), a computer processor (4), and a radar system (sensor system 12 may be a radar system, see [0118]), the method comprising:
detecting a gesture-pause trigger (various “triggers” discussed in [0114], while [0125] specifically discusses “when to remove” a user input device in the virtual reality environment, and [0214] further discusses using “different input sensors” in “different states”), the detecting during a period in which:
the radar system provides a radar field (called a “gesture space” in [0116], which is an area “around a peripheral” as discussed in [0118]) through which the radar gesture can be determined (“sensor based on radar technology can be used to pick up gestures around a peripheral” as discussed in [0118]); and
an application (the virtual reality “application program” discussed in [0140]) capable of receiving a control input corresponding to the radar gesture (some example control inputs discussed in [0119], such as switching a window in the virtual desktop) is executing, through the computer processor, on the electronic device (as discussed in [0082], the computer is running the virtual reality environment); and
providing, in response to detecting a gesture-pause trigger (corresponding to an “inactive gesture space”), a gesture-paused feedback element on the display of the electronic device (for example, “a square or round fog cloud” as discussed in [0117]), the gesture-paused feedback element indicating that the application cannot perform an action associated with the control input (“a phantom, faded, or other representation of the gesture space or surface can be shown when inactive” as discussed in [0117]).
However, Harvey fails to teach or suggest wherein “the gesture-pause trigger comprising a condition that reduces an accuracy in determining whether a user's motion is a radar gesture.”
Dalal (Fig. 8) discloses a method implemented in an electronic device that includes a display (“display” discussed in [0020]) and a computer processor (S160), the method comprising:
detecting a gesture-pause trigger (“if the motion region is above a certain threshold the method may pause gesture detection” and “motion sensors of the device may trigger a pausing of the gesture detection” as discussed in [0022]) comprising a condition that reduces an accuracy in determining whether a user's motion is a gesture (when motion is above the threshold, “the whole image will typically appear to be in motion” reducing effectiveness in determining a gesture, as discussed in [0025], see also “increasing accuracy” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey so that the gesture-pause trigger comprising a condition that reduces an accuracy in determining whether a user's motion is a radar gesture as taught by Dalal because this prevents an unintended gesture from being detected “when moving an imaging unit like a smartphone or laptop” (see [0022]).

Regarding claim 2, Harvey and Dalal disclose a method as discussed above, and Dalal further discloses wherein the condition that reduces the accuracy in determining whether the user's motion is the radar gesture comprises at least one of:
an oscillating motion of the electronic device at a first frequency that is excessive for the accuracy in determining whether the user's motion is the radar gesture (this limitation is not being examined due to the alternative language “at least one of”);
a motion of the electronic device at a velocity that is excessive for the accuracy in determining whether the user's motion is the radar gesture (as discussed above, “if the motion region is above a certain threshold the method may pause gesture detection” and “motion sensors of the device may trigger a pausing of the gesture detection” as discussed in [0022], with the examiner interpreting the claimed “above a certain threshold” to read on the claimed “velocity that is excessive”);
or an oscillating motion of an object in the radar field at a second frequency that is excessive for the accuracy in determining whether the user's motion is the radar gesture (this limitation is not being examined due to the alternative language “at least one of”).
It would have been obvious to one of ordinary skill in the art to combine Harvey and Dalal for the same reasons as discussed above.

Regarding claim 3, Harvey and Dalal disclose a method as discussed above, and Harvey further discloses wherein the gesture-paused feedback element is a visual element that appears on an active area of the display (eg. a “a square or round fog cloud” as discussed in [0117]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Poupyrev (US 2016/0041617) and Dalal.
Regarding claim 13, Harvey (Fig. 1) discloses an electronic device, comprising:
a display (8);
a computer processor (4);
a radar system (sensor system 12 may be a radar system, see [0118]), implemented at least partially in hardware (“hardware” discussed in [0068]), configured to:
provide a radar field (called a “gesture space” in [0116], which is an area “around a peripheral” as discussed in [0118]);
provide radar data (eg. data on the detected gestures, see [0118]); and
a computer-readable media having instructions stored thereon (“computer-readable storage mediums may further contain instructions” as discussed in [0010]) that, responsive to execution by the computer processor (the instructions are “configured to cause the one or more processors to perform operations,” see [0010]), implement an input-mode manager (as further discussed in [0010], the operations include detecting and controlling multiple input “peripheral devices,” and so the examiner interprets the performed operations to “manage” input devices and to read on the claimed “input-mode manager”) configured to:
detecting a gesture-pause trigger (various “triggers” discussed in [0114], while [0125] specifically discusses “when to remove” a user input device in the virtual reality environment, and [0214] further discusses using “different input sensors” in “different states”), the detection during a period in which:
the radar system is providing the radar field through which a radar gesture can be determined based on the radar data (“sensor based on radar technology can be used to pick up gestures around a peripheral” as discussed in [0118]); and
an application (the virtual reality “application program” discussed in [0140]) capable of receiving a control input corresponding to the radar gesture (some example control inputs discussed in [0119], such as switching a window in the virtual desktop) is executing, through the computer processor, on the electronic device (as discussed in [0082], the computer is running the virtual reality environment); and
providing, in response to detecting a gesture-pause trigger (corresponding to an “inactive gesture space”), a gesture-paused feedback element on the display of the electronic device (for example, “a square or round fog cloud” as discussed in [0117]), the gesture-paused feedback element indicating that the application cannot perform an action associated with the control input (“a phantom, faded, or other representation of the gesture space or surface can be shown when inactive” as discussed in [0117]).
However, Harvey fails to teach specifics about the radar sensor operation and so fails to teach or suggest specifically sensing reflections in the radar field or analyzing the reflections.
Poupyrev (Fig. 1) discloses an electronic device, comprising:
a display (108);
a computer processor (104-1);
a radar system (102), configured to:
provide a radar field (106);
sense reflections from a user in the radar field (214 is used to sense interactions in the radar field, “reflections include those from human tissue that is within the radar field” as discussed in [0032]);
analyze the reflections from the user in the radar field (using 216 to “process the received reflections within the radar field” as discussed in [0033]); and
provide, based on the analysis of the reflections, radar data (“provide gesture data usable to determine a gesture” based on the processed reflections, see [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey so that the radar system is configured to sense reflections from a user and analyze the reflections as taught by Poupyrev because this gestures to be sensed through obstructions (see [0035]).
However, Harvey and Poupyrev fail to teach or suggest wherein “the gesture-pause trigger comprising a condition that reduces an accuracy in determining whether a user's motion is a radar gesture.”
Dalal (Fig. 8) discloses a method implemented in an electronic device that includes a display (“display” discussed in [0020]) and a computer processor (S160), the method comprising:
detecting a gesture-pause trigger (“if the motion region is above a certain threshold the method may pause gesture detection” and “motion sensors of the device may trigger a pausing of the gesture detection” as discussed in [0022]) comprising a condition that reduces an accuracy in determining whether a user's motion is a gesture (when motion is above the threshold, “the whole image will typically appear to be in motion” reducing effectiveness in determining a gesture, as discussed in [0025], see also “increasing accuracy” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey and Poupyrev so that the gesture-pause trigger comprising a condition that reduces an accuracy in determining whether a user's motion is a radar gesture as taught by Dalal because this prevents an unintended gesture from being detected “when moving an imaging unit like a smartphone or laptop” (see [0022]).

Regarding claim 14, Harvey, Poupyrev, and Dalal disclose an electronic device as discussed above, and Dalal further discloses wherein the condition that reduces the accuracy in determining whether the user's motion is the radar gesture comprises at least one of:
an oscillating motion of the electronic device at a first frequency that is excessive for the accuracy in determining whether the user's motion is the radar gesture (this limitation is not being examined due to the alternative language “at least one of”);
a motion of the electronic device at a velocity that is excessive for the accuracy in determining whether the user's motion is the radar gesture (as discussed above, “if the motion region is above a certain threshold the method may pause gesture detection” and “motion sensors of the device may trigger a pausing of the gesture detection” as discussed in [0022], with the examiner interpreting the claimed “above a certain threshold” to read on the claimed “velocity that is excessive”);
or an oscillating motion of an object in the radar field at a second frequency that is excessive for the accuracy in determining whether the user's motion is the radar gesture (this limitation is not being examined due to the alternative language “at least one of”).
It would have been obvious to one of ordinary skill in the art to combine Harvey, Poupyrev, and Dalal for the same reasons as discussed above.

Regarding claim 15, Harvey, Poupyrev, and Dalal disclose an electronic device as discussed above, and Harvey further discloses wherein the gesture-paused feedback element is a visual element that appears on an active area of the display of the electronic device (eg. a “a square or round fog cloud” as discussed in [0117]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Dalal as applied to claim 3 above, and further in view of Tomizawa et al. (2019/0079590).
Regarding claim 10, Harvey and Dalal disclose a method as discussed above, and Harvey further discloses the method comprising:
determining whether the user is interacting with the electronic device using input other than a radar gesture (“Multiple gesture spaces or surfaces can be used in combination” as discussed in [0116], and for example, the detection of a user interacting with a surface can be “activated” by detecting “a button press, verbal or typed command, or any other input” as discussed in [0117]);
responsive to a determination that the user is interacting with the electronic device using input other than a radar gesture (eg. the user interacting with the surface, as discussed in the example above), modifying the appearance of the visual element by causing the visual element to decrease in brightness or disappear (“gesture space or surface can remain inactive until activated” as discussed in [0117], and so the visual element corresponding to the “inactive” gesture space of the radar gesture input can have “a phantom, faded, or other representation of the gesture space… when inactive” as discussed in [0117], with the examiner interpreting a “faded” representation to read upon the claimed “decrease in brightness”).
However, Harvey and Dalal fail to teach or suggest wherein, responsive to another determination that the user has ceased interacting with the electronic device using input other than a radar gesture, modifying the appearance of the visual element by causing the visual element to increase in brightness or reappear.
Tomizawa (Fig. 9) discloses a visual element (“a text or a sign”) corresponding to a gesture-pause (when “the detecting unit 154 is not ready to receive the operation by the gesture, the display control unit 155 displays an indication indicating that the operation cannot be received, in the display region VR” as discussed in [0232] and “range image 311 and the icon 321 to indicate a state where the detecting unit 154 is ready to receive an operation and a state where the detecting unit 154 is not ready to receive an operation” as discussed in [0233]) that can decrease in brightness or disappear (“change the transmittance to display and erase the range image 311 and the icon 321” as discussed in [0237]) and to increase in brightness or reappear (“sets the transmittances of the range image 311 and the icon 321 to be low, to display the range image 311 and the icon 321 in the display region VR” as discussed in [0237]).
Therefore, the combination of Harvey and Dalal with Tomizawa would provide a method wherein, responsive to a determination that the user is interacting with the electronic device using input other than a radar gesture (eg. when a user is interacting with a surface instead of the radar gesture space, as taught by Harvey, and corresponding to the device being in a “busy” state and not “ready to receive the operation by the gesture” as discussed in [0232] of Tomizawa), modifying the appearance of the visual element by causing the visual element to decrease in brightness or disappear (“erase” the visual element, as taught by Tomizawa, as discussed above);
or responsive to another determination that the user has ceased interacting with the electronic device using input other than a radar gesture (eg. when the user stops interacting with the surface discussed in the example above, and corresponding to the device no longer being in a “busy” state and “ready to receive the operation by the gesture” as discussed in [0232] of Tomizawa), modifying the appearance of the visual element by causing the visual element to increase in brightness or reappear (“display the range image 311 and the icon 321 if the detecting unit 154 is configured to receive an operation” as discussed in [0237] of Tomizawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey and Dalal so that the appearance of the visual element can decrease in brightness or disappear, or increase in brightness or reappear, responsive to the user interacting with the electronic device using input other than a radar gesture, or not, as taught by Tomizawa because this allows the gesture-pause visual element to be erased so “the visibility of the display region can be improved” (see [0023]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Dalal as applied to claim 1 above, and further in view of Goetz et al. (2016/0216769) and Li (US 2018/0040144).
Regarding claim 11, Harvey and Dalal disclose a method as discussed above, however fail to teach or suggest the method further comprising determining a background color of a region of the display on which the gesture-paused feedback element is displayed.
Goetz discloses a method comprising:
causing a display (24) to present a gesture-paused feedback element (an indicator that the “the system is not currently detecting gestures” as discussed in [0043]) in a color (“the indication of the gesture interaction mode may include one or more pictures or symbols (e.g., a graphical icon)… colors” as discussed in [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey and Dalal so that the gesture-pause feedback element is an icon with a color as taught by Goetz because graphical icons provide visual feedback without requiring a user to read text, allowing for quick recognition.
However, Harvey, Dalal, and Goetz still fail to teach or suggest wherein the icon corresponding to the gesture-paused feedback element has a color that is different than a background color.
Li (Fig. 1 and 2) discloses a method comprising:
determining a background color of a region of the display (in step S101, acquiring “background color information”) on which a feedback element is displayed (called an “icon”); and
responsive to determining the background color of the region of the display on which the feedback element is displayed (eg. after step S101), causing the display to present the feedback element in another color that is different from the background color (in step S104, the icon is displayed in a different color than the background, eg. when the background is green, the icon is displayed in white, see [0065]), the different color effective to provide human-discernable contrast between the feedback element and the region of the display on which the feedback element is displayed (eg. to solve the “lack of discernibility” as discussed in [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey, Dalal, and Goetz so that the gesture-pause feedback icon is a different color than the background as taught by Li because this improves the discernibility (see [0034]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Dalal as applied to claim 1 above, and further in view of Goetz.
Regarding claim 12, Harvey and Dalal disclose a method as discussed above, however fail to teach or suggest the method further comprising:
responsive to detecting the gesture-pause trigger, causing the electronic device to:
exit a current state in which the application can perform the action associated with the control input; and
enter a new state in which the application cannot perform the action associated with the control input.
Goetz discloses a method comprising:
responsive to detecting the gesture-pause trigger (called an “exit trigger” in [0053]), causing the electronic device to:
exit a current state (“gesture control device 22 may exit the gesture control mode” as discussed in [0054]) in which the application can perform the action associated with the control input (“gesture control is active (or “on” to indicate that the system is currently detecting gestures or using gesture input)” as discussed in [0043]); and
enter a new state (when the gesture control is “inactive”) in which the application cannot perform the action associated with the control input (“gesture control is… inactive (or “off” to indicate that the system is not currently detecting gestures or using gesture input)” as discussed in [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey and Dalal so that the gesture-pause trigger causes the device to exit a current state and enter a new state in which the application cannot perform the action associated with the control input as taught by Goetz because this allows the gesture-pause trigger to be able to prevent “inadvertent” gestures from being detected (see [0056]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Poupyrev, and Dalal as applied to claim 15 above, and further in view of Tomizawa.
Regarding claim 22, Harvey, Poupyrev, and Dalal disclose an electronic device as discussed above, and Harvey further discloses wherein the input-mode manager is further configured to:
determine that the user is interacting with the electronic device using input other than a radar gesture (“Multiple gesture spaces or surfaces can be used in combination” as discussed in [0116], and for example, the detection of a user interacting with a surface can be “activated” by detecting “a button press, verbal or typed command, or any other input” as discussed in [0117]);
responsive to the determination that the user is interacting with the electronic device using input other than a radar gesture (eg. the user interacting with the surface, as discussed in the example above), modify the appearance of the visual element by causing the visual element to decrease in brightness or disappear (“gesture space or surface can remain inactive until activated” as discussed in [0117], and so the visual element corresponding to the “inactive” gesture space of the radar gesture input can have “a phantom, faded, or other representation of the gesture space… when inactive” as discussed in [0117], with the examiner interpreting a “faded” representation to read upon the claimed “decrease in brightness”); and
determine that the user is interacting with the electronic device using input other than a radar gesture (“lifting the reference peripheral off of a surface may cause the AWE 1900 to switch to a “sleep” or shutdown state” as discussed in [0214]).
However, Harvey, Poupyrev, and Dalal fail to teach or suggest wherein, responsive to the determination that the user has ceased interacting with the electronic device using input other than a radar gesture, modify the appearance of the visual element by causing the visual element to increase in brightness or reappear.
Tomizawa (Fig. 9) discloses a visual element (“a text or a sign”) corresponding to a gesture-pause (when “the detecting unit 154 is not ready to receive the operation by the gesture, the display control unit 155 displays an indication indicating that the operation cannot be received, in the display region VR” as discussed in [0232] and “range image 311 and the icon 321 to indicate a state where the detecting unit 154 is ready to receive an operation and a state where the detecting unit 154 is not ready to receive an operation” as discussed in [0233]) that can decrease in brightness or disappear (“change the transmittance to display and erase the range image 311 and the icon 321” as discussed in [0237]) and to increase in brightness or reappear (“sets the transmittances of the range image 311 and the icon 321 to be low, to display the range image 311 and the icon 321 in the display region VR” as discussed in [0237]).
Therefore, the combination of Harvey, Poupyrev, and Dalal with Tomizawa would provide an electronic device wherein, responsive to the determination that the user is interacting with the electronic device using input other than a radar gesture (eg. when a user is interacting with a surface instead of the radar gesture space, as taught by Harvey, and corresponding to the device being in a “busy” state and not “ready to receive the operation by the gesture” as discussed in [0232] of Tomizawa), modify the appearance of the visual element by causing the visual element to decrease in brightness or disappear (“erase” the visual element, as taught by Tomizawa, as discussed above); and
responsive to the determination that the user has ceased interacting with the electronic device using input other than a radar gesture (eg. when the user stops interacting with the surface discussed in the example above, and corresponding to the device no longer being in a “busy” state and “ready to receive the operation by the gesture” as discussed in [0232] of Tomizawa), modify the appearance of the visual element by causing the visual element to increase in brightness or reappear (“display the range image 311 and the icon 321 if the detecting unit 154 is configured to receive an operation” as discussed in [0237] of Tomizawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey, Poupyrev, and Dalal so that the appearance of the visual element can decrease in brightness or disappear, or increase in brightness or reappear, responsive to the user interacting with the electronic device using input other than a radar gesture, or not, as taught by Tomizawa because this allows the gesture-pause visual element to be erased so “the visibility of the display region can be improved” (see [0023]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Poupyrev, and Dalal as applied to claim 13 above, and further in view of Goetz et al. (2016/0216769) and Li (US 2018/0040144).
Regarding claim 23, Harvey, Poupyrev, and Dalal disclose an electronic device as discussed above, however fail to teach or suggest wherein the input-mode manager is further configured to determine a background color of a region of the display on which the gesture-paused feedback element is displayed.
Goetz discloses an electronic device configured to:
cause a display (24) to present a gesture-paused feedback element (an indicator that the “the system is not currently detecting gestures” as discussed in [0043]) in a color (“the indication of the gesture interaction mode may include one or more pictures or symbols (e.g., a graphical icon)… colors” as discussed in [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey, Poupyrev, and Dalal so that the gesture-pause feedback element is an icon with a color as taught by Goetz because graphical icons provide visual feedback without requiring a user to read text, allowing for quick recognition.
However, Harvey, Poupyrev, Dalal, and Goetz still fail to teach or suggest wherein the icon corresponding to the gesture-paused feedback element has a color that is different than a background color.
Li (Fig. 1 and 2) discloses an electronic device configured to:
determine a background color of a region of the display (in step S101, acquiring “background color information”) on which a feedback element is displayed (called an “icon”); and
responsive to determining the background color of the region of the display on which the feedback element is displayed (eg. after step S101), cause the display to present the feedback element in another color that is different from the background color (in step S104, the icon is displayed in a different color than the background, eg. when the background is green, the icon is displayed in white, see [0065]), the different color effective to provide human-discernable contrast between the feedback element and the region of the display on which the feedback element is displayed (eg. to solve the “lack of discernibility” as discussed in [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey, Poupyrev, Dalal, and Goetz so that the gesture-pause feedback icon is a different color than the background as taught by Li because this improves the discernibility (see [0034]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Poupyrev, and Dalal as applied to claim 13 above, and further in view of Goetz.
Regarding claim 24, Harvey, Poupyrev, and Dalal disclose an electronic device as discussed above, however fail to teach or suggest wherein the input-mode manager is further configured to, responsive to detecting the gesture-pause trigger, cause the electronic device to:
exit a current state in which the application can perform the action associated with the control input; and
enter a new state in which the application cannot perform the action associated with the control input.
Goetz discloses an electronic device configured to:
responsive to detecting the gesture-pause trigger (called an “exit trigger” in [0053]), cause the electronic device to:
exit a current state (“gesture control device 22 may exit the gesture control mode” as discussed in [0054]) in which the application can perform the action associated with the control input (“gesture control is active (or “on” to indicate that the system is currently detecting gestures or using gesture input)” as discussed in [0043]); and
enter a new state (when the gesture control is “inactive”) in which the application cannot perform the action associated with the control input (“gesture control is… inactive (or “off” to indicate that the system is not currently detecting gestures or using gesture input)” as discussed in [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey, Poupyrev, and Dalal so that the gesture-pause trigger causes the device to exit a current state and enter a new state in which the application cannot perform the action associated with the control input as taught by Goetz because this allows the gesture-pause trigger to be able to prevent “inadvertent” gestures from being detected (see [0056]).

Allowable Subject Matter
Claims 4-9 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Harvey and Dalal discloses a method as discussed above, however fails to teach or suggest wherein the visual element moves on the active area of the display, the movement corresponding to the condition that reduces the accuracy in determining whether the user's motion is the radar gesture.

Goetz discloses a visual element (“an indication”) corresponding to a gesture-pause (“to indicate that the system is not currently detecting gestures or using gesture input” as discussed in [0043]).

Tomizawa discloses a visual element (“a text or a sign”) corresponding to a gesture-pause (when “the detecting unit 154 is not ready to receive the operation by the gesture, the display control unit 155 displays an indication indicating that the operation cannot be received, in the display region VR” as discussed in [0232]).

However, none of the currently cited references of record teaches or suggest “wherein the visual element moves on the active area of the display, the movement corresponding to the condition that reduces the accuracy in determining whether the user's motion is the radar gesture” when combined with each of the other currently cited claim limitations.

Claims 5-9 are dependent upon claim 4, and so would be allowable for the same reasons as discussed above.

Claims 16-21 recite limitation substantially identical to those of claims 4-9, respectively, merely being dependent upon claim 15 instead of claim 4, and so would be allowable for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691